DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-10, in the reply filed on 15 March 2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2022.

Status of Claims
Claims 1-18 are pending.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-10 are rejected.
Claims 1, 3, and 5-6 are objected to.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to App. No. EP14190270.0, filed 24 Oct. 2014, under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the effective filing date of the claimed invention is 24 Oct. 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 June 2018 and 11 Sept. 2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 07 June 2018 are objected to for the following reasons:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
#100 in FIG. 4 and FIG. 7;
#140 in FIG. 4;
#150 in FIG. 5, FIG. 6 and FIG. 7;
#160 in FIG. 6, FIG. 7, and FIG. 8; and
#170 in FIG. 6, FIG. 7, and FIG. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 reference character “160” has been used to designate both “Test data processing” in FIG. 6-7 and “RNA isolation procedure” in FIG. 8; and
reference character “170” has been used to designate both “Pathway activity procedure” in FIG. 6-7 and “RT-qPCR” in FIG. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Sequence Compliance
The sequence listing filed 07 June 2018 has been entered. 
Applicant’s specification is objected to because tables 1-3 include sequence identifiers “SEQ ID No.”, and pg. 87-89 use sequence identifies “Seq. No.”. In accordance with 37 CFR 1.821(d), where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Therefore, the specification should be amended to use the sequence identifier “SEQ ID NO:”, rather than “SEQ ID NO.” and “Seq. No.”. 
Applicant’s specification is objected to because the heading of the listing of Sequence numbers on pg. 87-89 does not clearly define the relationship between each Seq. No. and each gene. The heading of the listing of Sequence numbers should be amended to recite “Identification of Genes by Sequence ID Numbers” or a similar header that clearly defines the relationship between each gene and sequence ID.  

Specification
The disclosure is objected for the reasons discussed above in “Sequence Compliance”.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pg. 62, line 4, pg. 68, line 15, pg. 72, line 12, and pg. 82, line 13. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims, including “means” in line 1 and “means for” in line 6.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, and 5-6 are objected to because of the following informalities:  
Claim 1 recites “…a. receiving…: i. calculating…: 1. calculating….; 2. calculating….; and, ii. calculating…; and, b. administering…”. The claims fail to comply with 37 CFR1 .75(i) because each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Therefore claim 1 should be amended to remove the period after each of a, i, 1, 2, ii, and b, and replace with a parenthesis, to recite “…a) receiving…: i) calculating…: 1) calculating….; 2) calculating….; and, ii) calculating…; and, b) administering…”.
Claim 1 recites “…2. calculating…; and, ii. calculating….; and, b. administering…”, which is a grammatical error and should not include a comma following each “and”. Therefore the claim should recite “…2. calculating…; and ii. calculating….; and b. administering…”. 
Claim 1 recites “i. …wherein the level of the TGF-β transcription factor element is calculated by:…2. calculating the level of the TGF-β transcription factor element”. To increase clarity and use consistent language, the claim should be amended to recite “i….wherein the activity level of the TGF-β transcription factor element is calculated by:…2. calculating the activity level of the TGF-β transcription factor element”.
Claim 1 recites “i.…wherein the level of the TGF-β transcription factor element is calculated by: 1. receiving data…; 2. calculating the level…”, which is a grammatical error and should include an “and” between the two steps in the list. Therefore, the claim should recite “…1. receiving data…; and 2. calculating…”.
Claim 1 recites “…i. calculating an activity level of TGF-β transcription factor element in a sample…”, which is a grammatical error and should recite “…an activity level of a TGF-β transcription factor element in a sample…”.
Claim 1 recites “…i. calculating an activity level of TGF-β transcription factor element in a sample isolated from the subject…”. To increase clarity that this sample refers to the sample isolated from the subject that the activity level of the TGF-β cellular signaling pathway is being calculated for in step a., the claim should be amended to recite “…i. calculating an activity level of TGF-β transcription factor element in the sample isolated from the subject…”. 
Claim 1 recites “…2. calculating the level…which define an activity level of TGF-β transcription factor element…”, which is a grammatical error and should recite “…which define an activity level of the TGF-β transcription factor element…”.
Claim 3 recites “The method of claim 1, wherein data on the expression levels of the target genes ANGPTL4, CDC42EP3, ID1, SERPINE1, JUNB, SKIL, and SMAD7 is received.”. To increase clarity that the wherein clause in claim 3 serves to further limit the step of “1. receiving data on the expression levels of at least three target genes…”, the claim should be amended to recite “The method of claim 1, wherein receiving data on the expression levels of the at least three targets comprises receiving data on the expression levels of the target genes ANGPTL4, CDC42EP3, ID1, SERPINE1, JUNB, SKIL, and SMAD7.”. 
Claims 5-6 recite “…which define a level of TGF-β transcription factor element…” in line 4 of the claims. To fix a grammatical error and increase clarity, claims 5-6 should be amended to recite “…“…which define a level of the TGF-β transcription factor element…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “…a. receiving information regarding the activity level of a TGF-β cellular signaling pathway derived from a sample isolated from the subject, wherein the activity level of the TGF-β cellular signaling pathway is determined by: i. calculating an activity level…; and, ii. calculating the activity level…”. This limitation is interpreted to recite a product by process limitation that serves to define the process in which the activity level of the TGF-β cellular signaling pathway was previously calculated. Therefore the claim is interpreted to require a step of receiving information regarding the activity level of a TGF-β cellular signaling pathway derived from a sample isolated from the subject that was previously calculated, but a step of calculating the activity level of the TGF-β cellular signaling pathway is not required by the claims. Claims 2-6 serve to further define the process in which the which the activity level of the TGF-β cellular signaling pathway was previously calculated, and therefore also recite a product by process limitation for the same reasons discussed above for claim 1. 
Claim 1 recites “…TGF-β transcription factor element…”. Applicant’s specification at pg. 6, lines 22-25 defines the term “TGF-β transcription factor element” to refer to either a protein or protein complex transcriptional factor triggered by the binding of TGF-β to its receptor or an intermediate downstream signaling agent between the binding of TGF-β to its receptor and the final transcriptional factor protein or protein complex. Therefore, the term will be interpreted according to Applicant’s specification. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…b. administering… if the information regarding the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway”. It is unclear what information regarding the levels of activity are intended to be included within the metes and bounds of indicative of an “active TGF-β cellular signaling pathway”. For example, it is unclear if information regarding any level of activity (e.g. above 0 activity) of the TGF-β cellular signaling pathway is intended to be considered indicative of an “active TGF-β cellular signaling pathway”, or if the information regarding the activity level of the TGF-β cellular signaling pathway is considered “active” if the information is indicative of an activity level above some activity threshold. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at pg. 29, lines 1-5 discloses the TGF-β signaling pathway is determined to be active if the activity is above a certain threshold and can be categorized as passive if the activity falls below a certain threshold. Accordingly, the claim is interpreted to mean that the information regarding the activity level of the TGF-β cellular signaling pathway indicative of an active pathway if the information regarding the activity level is indicative of an activity level above an activity threshold. 
Claim 4 is indefinite for recitation of “The method of claim 3, wherein the expression levels of the additional target genes CDKN1A, CTGF, GADD45B, VEGFA, and SNAI2 is received”. First, there is insufficient antecedent basis for “the additional target genes”, because claims 1 or 3, from which claim 4 depends, does not recite additional target genes. Furthermore, the courts have found a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps. See MPEP 2111.04 I. In this case, it is unclear if claim 4 is intending to further limit the “a. receiving information…” step in claim 1 to also receive expression levels of additional target genes, if claim 4 intends to further limit “1. receiving data on the expression levels of at least three target genes…” to also require receiving the expression levels of additional target genes, or if claim 4 intends for claim 1 to further comprise receiving expression levels of additional target genes. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 4 is interpreted to mean “The method of claim 3, wherein receiving data on the expression levels of the at least three targets further comprises receiving data on the expression levels of additional target genes comprising CDKN1A, CTGF, GADD45B, VEGFA, and SNAI2.”. However, it is noted that the additional target genes are not part of the “at least three target genes” recited in claim 1. 
Claim 6 is indefinite for recitation of “…the human cancer sample” in the last limitation of the claim. There is insufficient antecedent basis for “the human cancer sample” in the claim because claim 1, from which claim 6 depends, recites “…a sample isolated from the subject” in line 4, but does not recite the sample from the subject is a human cancer sample. For purpose of examination, claim 6 is interpreted to mean “…the sample” instead of the human cancer sample.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for treating a subject. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mental processes grouping of abstract ideas:
administering….if the information regarding the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway.
The identified claim limitation falls into the group of abstract ideas of mental processes for the following reasons. In this case, the administering step in claim 1 requires determining whether the received information regarding the activity level of the TGF-β is indicative of an active TGF-β cellular signally pathway or not, which involves the mental process of comparing activity levels to a threshold. Therefore this limitation recites a mental process. Accordingly, claims 1-10 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-6 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 1 includes:
receiving information regarding the activity level of a TGF-β cellular signaling pathway derived from a sample isolated from the subject (i.e. receiving data), wherein the activity level of the TGF-β cellular signaling pathway is determined by: i. calculating an activity level…; 1. receiving data on the expression levels…; [and] 2. calculating the level…; and ii. calculating the activity level…(i.e. receiving data); and
administering to the subject a TGF-β inhibitor if the information regarding the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway.
The additional element of claim 7 includes:  
wherein the TGF-β inhibitor is Terameprocol, Fresolimumab, Sotatercept, Galunisertib, SB431542, LY2109761, LDN-193189, SB525334, SB505124, GW788388, LY364947, RepSox, LDN-193189 HCl, K02288, LDN-214117, SD-208, EW-7197, ML347, LDN-212854, DMH1, Pirfenidone, Hesperetin, Trabedersen, Lerdelimumab, Metelimumab, trx-SARA, ID11, Ki26894, or SB-431542.
The additional element of claims 8-10 include:
wherein the disease is a cancer (claim 8);
wherein the cancer is colon, breast, prostate, lung, brain, leukemia, lymphoma, or glioma (claim 9); and
wherein the cancer is breast cancer (claim 10).
The additional element of claim 1 involves receiving information, and the additional elements of claims 8-10 only serve to further limit the information being received to have been derived from a sample of a subject with breast cancer. Receiving information only serves to collect data for use by the abstract idea (e.g. determining whether the information is indicative of an active pathway), which amounts to insignificant extra-solution activity and does not integrate a recited judicial exception into a practical application. See MPEP 2106.05(g).
Furthermore, the additional element of administering to the subject a TGF-β inhibitor from the group recited in claim 7 does not integrate the judicial exception into a practical application because the administering step is contingent on the condition of the information regarding the activity level of the TGF-β cellular signaling pathway being indicative of an active TGF-β cellular signaling pathway. However, because the claim does not require that this condition is met, the administering is not required under the broadest reasonable interpretation of the claim. See MPEP 2111.04 II. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. If the limitation does not actually provide a treatment or prophylaxis, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. See MPEP 2106.04(d)(2). In this case, because the administering limitation is not required to provide the treatment, this limitation does not integrate the recited judicial exception into a practical application. 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-10 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-6 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 1 includes:
receiving information regarding the activity level of a TGF-β cellular signaling pathway derived from a sample isolated from the subject, wherein the activity level of the TGF-β cellular signaling pathway is determined by: i. calculating an activity level…; 1. receiving data on the expression levels…; [and] 2. calculating the level…; and ii. calculating the activity level… (i.e. receiving data); and
administering to the subject a TGF-β inhibitor if the information regarding the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway.
The additional element of claim 7 includes:  
wherein the TGF-β inhibitor is Terameprocol, Fresolimumab, Sotatercept, Galunisertib, SB431542, LY2109761, LDN-193189, SB525334, SB505124, GW788388, LY364947, RepSox, LDN-193189 HCl, K02288, LDN-214117, SD-208, EW-7197, ML347, LDN-212854, DMH1, Pirfenidone, Hesperetin, Trabedersen, Lerdelimumab, Metelimumab, trx-SARA, ID11, Ki26894, or SB-431542.
The additional element of claims 8-10 include:
wherein the disease is a cancer (claim 8);
wherein the cancer is colon, breast, prostate, lung, brain, leukemia, lymphoma, or glioma (claim 9); and
wherein the cancer is breast cancer (claim 10).
The additional element of receiving information in claim 1 encompasses embodiments that include receiving information by a computer or receiving information over a network. Furthermore, the additional elements of claims 8-10 only serve to further limit the information being received to have been derived from a sample of a subject with breast cancer. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Furthermore, the courts have found receiving or transmitting data over a network, e.g., using the Internet to gather data, is a well-understood, routine, and conventional function when claimed in a merely generic manner or as insignificant extra-solution activity, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). 
Furthermore, the additional element of administering to the subject a TGF-β inhibitor from the group recited in claim 7 is not required under the broadest reasonable interpretation of the claim, as discussed above. See MPEP 2111.04 II. Therefore this additional element does not amount to significantly more than the judicial exception.
Accordingly, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatza et al. (A pathway-based classification of human breast cancer, 2010, PNAS, 107(15), pg. 6994-6999 and suppl.).
Regarding claim 1, Gatza et al. discloses a method for using patterns of pathway activity, including a TGF-β pathway to determine therapeutic options for a subject with breast cancer (Abstract; Fig. 2) comprising the following steps:
Gatza et al. discloses receiving information regarding the level of a pathway activity of TGF-β, derived from a sample of a breast cancer subject based on expression levels of genes in the pathway (pg. 6998, col. 1, para. 1-2; Fig. 3, high or low pathway activity of TGF-β predicted from breast tumor sample; Suppl. pg. 38-39; Suppl. pg. 41, 2. steps A-D, e.g. predicted pathway activity for all 18 pathways determined for each sample).
Regarding steps i), 1), 2), and ii) pertaining to how the activity level of the TGF-β cellular signaling pathway was determined, these limitations are interpreted to be product by process limitations that define the process in which the activity level of the TGF-β cellular signaling pathway was previously determined, however a step of determining the activity level of the TGF-β cellular signaling pathway is not required by the claims, as discussed above in claim interpretation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I. In this, claim 1 requires receiving any information regarding the determined pathway activity of a TGF-β signally pathway. As discussed above, Gatza et al. discloses receiving information regarding the level of a pathway activity of TGF-β, including high and low levels of the pathway activity (Figure 3). Therefore, the information received regarding the level of a pathway activity of TGF-β in Gatza et al. is the same as that in the claims (i.e. any information regarding the activity level of the TGF-β cellular signaling pathway). 
Regarding the step of b) administering to the subject a TGF-β inhibitor if the information regarding the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway, this limitation is a contingent limitation that is only required to occur if the information regarding the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Therefore, because the claim does not require that the activity level of the TGF-β cellular signaling pathway is indicative of an active TGF-β cellular signaling pathway, the step of administering a TGF-β inhibitor is not required by the claims.
Regarding claims 2-6, the claims only serve to further define the process in which the activity level of the TGF-β cellular signaling pathway was determined. However, as discussed above, Gatza et al. discloses receiving information regarding the level of a pathway activity of TGF-β, including overall survival information regarding the level of the pathway activity (Figure 3). Therefore, the information received regarding the level of a pathway activity of TGF-β in Gatza et al. is the same as that in the claim 2-6 (i.e. any information regarding the activity level of the TGF-β cellular signaling pathway) given the received information can be any information regarding the determined level of a pathway activity of the TGF-β cellular signaling pathway. Therefore, Gatza et al. discloses claims 2-6.
Regarding claim 7, as discussed above for claim 1, the step of administering a TGF-β inhibitor is not required under the broadest reasonable interpretation of the claim. Accordingly, a step of administering a TGF-β inhibitor from the recited group is also not required under the broadest reasonable interpterion of the claims. Therefore, claim 7 is rejected for the same reasons discussed above for claim 1, from which it depends.
Regarding claims 8-10¸ Gatza et al. discloses the subject suffering from a disease has breast cancer (Fig. 3; Suppl. pg. 41, 2. steps A-D, e.g. predicted pathway activity for all 18 pathways determined for human breast tumor samples).
Therefore Gatza et al. anticipates the claimed invention.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koninklijke Philips Electronics (hereinafter, Philips) (EP2549399 A1; Pub. Date: 23 Jan. 2013).
Philips discloses a method of calculating an activity level of a cellular signaling pathway (Abstract), which involves calculating an activity level of a transcription factor (TF) element based on expression levels of genes controlled by the TF element (Fig. 1; [0010]), and using the activity level of the TF to determine the activity level of the cellular signaling pathway using a Bayesian network representing the pathway (i.e. a pathway model) (claim 3). Philips further discloses the method can be applied to determine the activity level of the TGF-β cellular signaling pathway ([0045]; [0070]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631